IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER                  §
OF THE BAR OF THE SUPREME                  § No. 533, 2017
COURT OF THE STATE OF                      §
DELAWARE:                                  § ODC File No. 112854-B
                                           §
      WHEELER K. NEFF,                     §
                                           §
                     Respondent.           §

                         Submitted: December 13, 2017
                          Decided: December 19, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                               ORDER

      This 19th day of December 2017, the Court has considered the

Stipulation of Interim Suspension filed by the Office of Disciplinary

Counsel and Wheeler K. Neff, Esquire ("the Respondent"), a lawyer subject

to the disciplinary jurisdiction of the Court. There is sufficient evidence

reflecting that the Respondent has been charged with and found guilty of

criminal offenses.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1)   The Respondent is immediately suspended from the practice of

law in this State pending the disposition of this matter under the Delaware

Lawyers’ Rules of Disciplinary Procedure (“DLRDP”).

      (2)   During the period of interim suspension, the Respondent shall
not: (a) share in any legal fees arising from clients or cases referred by him

during the period of suspension to any other lawyer or (b) share in any legal

fees earned for services by others during such period of suspension. The

Respondent also shall be prohibited from having any contact with clients or

prospective clients or witnesses or prospective witnesses when acting as a

paralegal, legal assistant, or law clerk under the supervision of a member of

the Delaware Bar.

      (3)    The Office of Disciplinary Counsel shall file a petition in the

Court of Chancery for the appointment of a Receiver of the Respondent’s

law practice under DLRDP Rule 24, and the Receiver shall provide notice to

clients, adverse parties, and others as required by Rule 23.

      (4)    The Receiver shall make such arrangements as may be

necessary to protect the interest of any of the Respondent’s clients and the

public. The Respondent shall cooperate in all respects with the Receiver,

including providing the Receiver with all of the Respondent’s law office

books and records.

      (5)    This Order shall be made public.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice



                                       2